Name: Commission Regulation (EEC) No 3398/90 of 26 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 90 Official Journal of the European Communities No L 327/39 COMMISSION REGULATION (EEC) No 3398/90 of 26 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3300/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 f),' as last amended by Regulation (EEC) No 3328/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 27 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 .(j OJ No L 317, 16. 11 . 1990, p. 23. O OJ No L 167, 25. 7. 1972, p. 9 . (*) OJ No L 201 , 31 . 7 . 1990, p. 11 . 0 OJ No L 268 , 29 . 9 . 1990, p. 76. m OT No L 320, 20. 11 . 1990, p. 18 . (9) OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 327/40 Official Journal of the European Communities 27 . 11 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,000 0,000 22,242 52,36 59,00 1 079,99 175,61 199,73 19,546 17,098 39 178 4 762,20 0,00 76,50 0,00 6 102,00 0,000 0,000 22,143 52,13 58,74 1 075,18 174.83 198.84 19,459 17,013 39 004 4 713,55 0,00 63,04 0,00 6 081,35 0,000 28,593 21,623 50,90 57,36 1 049,93 170,73 194,17 19,002 16,587 38 088 4 545,33 0,00 0,00 5 961,29 5 961,29 0,000 28,502 21,532 50,69 57,11 1 045,51 170,01 193,35 18,922 16,489 37 928 4 489,62 0,00 0,00 5 931,05 5 931,05 0,000 28,780 21,810 51,34 57,85 1 059,01 172,20 195,85 19,166 16,706 38 417 4 552,49 5,73 5,73 5 989,1 1 5 989,1 1 0,000 29,058 22,088 52,05 58,66 1 073,05 174,40 198,35 19,410 16,882 38 886 4 541,14 28,69 28,69 6 016,87 6 016,87 27. 11 . 90 Official Journal of the European Communities No L 327/41 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 11 12 1 2 3 4 1 . Gross aids (ECU) : 1  Spain 0,000 0,000 1,933 1,842 2,120 2,398  Portugal 1,030 1,030 31,093 31,002 31,280 31,558  Other Member States 24,742 24,643 24,123 24,032 24,310 24,588 2. Final aids : l (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 58,25 58,01 56,79 56,58 57,23 57,94  Netherlands (Fl) 65,63 65,37 63,99 63,75 64,48 65,30 ¢  BLEU (Bfrs/Lfrs) 1 201,38 1 196,57 1 171,32 1 166,91 1 180,40 1 194,44  France (FF) 195,35 194,57 190,47 189,75 191,94 194,14  Denmark (Dkr) 222,18 221,29 216,62 215,80 218,30 220,80  Ireland ( £ Irl) 21,743 21,656 21,199 21,119 21,363 21,607  United Kingdom ( £) 19,047 18,962 18,536 18,438 18,655 18,831  Italy (Lit) 43 582 43 407 42 491 42 331 42 821 43 289  Greece (Dr) 5 319,47 5 270,81 5 102,59 5 046,88 5 109,75 5 098,40 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 365,32 345,61 387,97 410,93  in another Member State (Pta) 458,74 445,28 365,32 345,61 387,97 410,93 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 214,94 214,94 6 482,98 6 452,74 6 510,80 6 538,56  in another Member State (Esc) 6 623,69 6 603,04 6 482,98 6 452,74 6 510,80 6 538,56 No L 327/42 Official Journal of the European Communities 27. 11 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid : 8,600 0,000 26,861 63.24 71.25 1 304,27 212,08 241,21 23,605 20,646 47 314 5 748,86 1 314,91 4 736,55 0,00 8 349,14 8 166,65 4 712,12 8,600 0,000 26,876 63,27 71,29 1 305,00 212,20 241,34 23,618 20,651 47 341 5 722,57 1 314,91 4 740,19 0,00 8 352,27 8 169,72 4 714,94 29,124 38,136 25,896 60,96 68,69 1 257,41 204,47 232,54 22,757 19,855 45 615 5 433,10 4 522,61 4 592,53 7 951,65 8 129,33 7 951,65 29,652 38,659 26,419 62,20 70,08 1 282,81 208,59 237,24 23,216 20,244 46 536 5 521,98 4 595,07 4 664,58 8 048,26 8 228,10 8 048,26 29,983 38,990 26,750 62,97 70,96 1 298,88 211,21 240,21 23,507 20,503 47 119 5 596,83 4 645,50 4 715,01 8 117,39 8 298,78 8 117,39  in Portugal (Esc) 8 166,65 8 169,72  '   (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,048440 2,045040 2,042690 2,040390 2,040390 2,034530 Fl 2,310440 2,306830 2,303530 2,300760 2,300760 2,293670 Bfrs/Lfrs 42,318200 42,260100 42,202200 42,163100 42,163100 42,068900 FF 6,911230 6,907950 6,903760 6,901750 6,901750 6,898230 Dkr 7,867280 7,865130 7,864310 7,864630 7,864630 7,868580 £Irl 0,765168 0,765580 0,765316 0,765559 0,765559 0,766391 £ 0,706605 0,708718 0,710438 0,711892 0,711892 0,714965 Lit 1 543,41 1 546,23 1 548,06 1 549,20 1 549,20 1 552,62 Dr 211,05600 213,82100 216,74100 218,85900 218,85900 224,52700 Esc 180,92500 181,84600 182,77200 183,60400 183,60400 185,89100 Pta 130,25300 130,70300 131,14300 131,55000 131,55000 132,63100